Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 1 of 11           PageID #: 175




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

    ROY GAL,                                      Civ. No. 20-00011 JMS-WRP

                       Plaintiff,                 ORDER GRANTING DEFENDANT
                                                  COUNTY OF KAUAI’S MOTION
          vs.                                     TO DISMISS COUNT I, WITH
                                                  LEAVE TO AMEND, ECF NO. 22
   COUNTY OF KAUAI; CLAYTON
   SILVA JR., individually, and DOE
   DEFENDANTS,

                       Defendants.


   ORDER GRANTING DEFENDANT COUNTY OF KAUAI’S MOTION TO
       DISMISS COUNT I, WITH LEAVE TO AMEND, ECF NO. 22

                                    I. INTRODUCTION

                Plaintiff Roy Gal (“Plaintiff” or “Gal”) initiated this lawsuit stemming

   from an altercation with Defendant Clayton Silva Jr. (“Silva”), a police officer

   with the Kauai Police Department (“KPD”). Before the court is Defendant County

   of Kauai’s (“the County”) Motion to Dismiss, arguing that Plaintiff failed to allege

   specific facts to state a 42 U.S.C. § 1983 claim of municipal liability. ECF No. 22.

   For the foregoing reasons, the court GRANTS the County’s Motion to Dismiss,

   with leave to amend.
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 2 of 11                      PageID #: 176




                                      II. BACKGROUND

   A.     Factual Background1

                 Plaintiff is a farmer on Kauai. ECF No. 20 at PageID #91. He has a

   farm that is zoned for agricultural land. Id. The property had “serious issues with

   feral pigs eating the crops and eating the baby goats and sheep.” Id. Accordingly,

   Plaintiff obtained a permit to eradicate the feral pigs (presumably, by hunting them

   with firearms). Id. On January 30, 2018, Plaintiff “stayed up and waited to see if

   there were any pigs threatening his herds” on his property. Id. When a group of

   pigs arrived, Plaintiff fired his rifle two times, and then fired his handgun eight

   times. Id. at PageID #91-92.

                 Approximately ten minutes later, KPD officers entered Plaintiff’s

   property. Id. at PageID #92. Plaintiff believed they would confirm he shot the

   rounds, check his paperwork, and leave. Id. Because Plaintiff carries his handgun

   on him at all times while on his private property, when asked by the officers

   whether he had a gun on him, Plaintiff responded “[a]lways.” Id. At that point,

   “without any warning or instructions,” Plaintiff “was immediately taken down to

   the ground.” Id. at PageID #93. Plaintiff “was neither verbally or physically




          1
            “[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all of
   the factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).
                                                    2
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 3 of 11              PageID #: 177




   hostile, aggressive[,] nor did he ever resist” when he was being handcuffed by the

   police officers. Id.

                While Plaintiff was on the ground and handcuffed, Silva started

   talking to him. Id. Silva “aggressively” stood Plaintiff up from the ground, and

   “forcefully walked him” to just outside Plaintiff’s gate. Id. Silva then walked

   Plaintiff backwards two steps and “purposely tripped [Gal] with his left foot,

   forcefully pushing [] Gal to the ground.” Id. at PageID #94. Because Plaintiff was

   handcuffed, he had no ability to break his fall and he hit the ground, where he “felt

   a sharp terrible burning feeling in his lower back area, as well as his lower left rib

   cage area and neck.” Id.

                The KPD officers proceeded to check and verify Plaintiff’s permits,

   uncuffed him, returned his belongings and said good night. Id. This took

   approximately an hour. Id.

   B.    Procedural Background

                On January 7, 2020, Plaintiff filed his original complaint, alleging

   four claims pursuant to § 1983 along with various state claims against KPD, Silva

   in his individual capacity, and Doe Defendants (collectively, “Defendants”). ECF

   No. 1. On April 8, 2020, the court approved the parties’ stipulation for Plaintiff to

   amend his complaint, pursuant to the Local Rule 7.8 pre-filing conference

   concerning Defendants’ proposed partial motion to dismiss. See ECF No. 19.
                                              3
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 4 of 11                         PageID #: 178




                  On May 6, 2020, Plaintiff filed the operative First Amended

   Complaint (“FAC”). ECF No. 20. In the FAC, Plaintiff alleges against both

   Defendants, 2 one count of excessive force in violation of the Fourth Amendment

   pursuant to § 1983 (Count I), see id. at PageID #97-98, and four state law claims

   (Counts II-V), id. at PageID #98-100.

                  On May 19, 2020, the County filed the instant Motion to Dismiss,

   seeking to dismiss Count I against it, arguing that Plaintiff fails to state a claim of

   municipal liability. ECF No. 22. On June 29, 2020, Plaintiff filed his Opposition.

   ECF No. 25. On July 1, 2020, Silva filed a statement of no opposition to the

   County’s Motion to Dismiss. ECF No. 26. On July 2, 2020, the County filed its

   Reply. ECF No. 27. The court finds this matter suitable for disposition without a

   hearing pursuant to Local Rule 7.1(c). ECF No. 28.

                                 III. STANDARD OF REVIEW

                  Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss

   for “failure to state a claim upon which relief can be granted.” A Rule 12(b)(6)

   dismissal is proper when there is either a “lack of a cognizable legal theory or the

   absence of sufficient facts alleged.” UMG Recordings, Inc. v. Shelter Capital


          2
             In the FAC, Plaintiff amends his complaint and names the County as a Defendant,
   instead of KPD who was originally named. “This Court treats claims against
   municipalities . . . and their respective police departments as claims against the municipalities.”
   Hoe v. City & Cty. of Honolulu, 2007 WL 1118288, at *5 (D. Haw. Apr. 12, 2007) (citing
   authority for the same proposition).
                                                      4
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 5 of 11                PageID #: 179




   Partners, LLC, 718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica

   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).

                 “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)); see also Weber v. Dep’t of Veterans Affairs,

   521 F.3d 1061, 1065 (9th Cir. 2008). This tenet—that the court must accept as true

   all of the allegations contained in the complaint—“is inapplicable to legal

   conclusions,” and “[t]hreadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678

   (citing Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when

   the plaintiff pleads factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Id. (citing

   Twombly, 550 U.S. at 556). Factual allegations that only permit the court to infer

   “the mere possibility of misconduct” do not show that the pleader is entitled to

   relief. Id. at 679.

                                     IV. DISCUSSION

                 “A municipality may be held liable as a ‘person’ under 42 U.S.C.

   § 1983 when it maintains a policy or custom that causes the deprivation of a

   plaintiff’s federally protected rights.” Hyun Ju Park v. City & Cty. of Honolulu,
                                               5
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 6 of 11               PageID #: 180




   952 F.3d 1136, 1141 (9th Cir. 2020) (citing Monell v. Dep’t of Soc. Servs. of City

   of N.Y., 436 U.S. 658, 694 (1978)). Thus, Plaintiff’s § 1983 claim against the

   County can only stand if he alleges a “policy or custom” of the County that led to a

   violation of federal law. And “[t]o state such a [Monell] claim, a plaintiff must

   allege either that (1) ‘a particular municipal action itself violates federal law, or

   directs an employee to do so’; or (2) the municipality, through inaction, failed to

   implement adequate policies or procedures to safeguard its community members’

   federally protected rights.” Id. (quoting Bd. of Comm’rs of Bryan Cty. v. Brown,

   520 U.S. 397, 404, 407-08 (1997) (other citation omitted)). Moreover, if “a

   plaintiff pursues liability based on a failure to act, she must allege that the

   municipality exhibited deliberate indifference to the violation of her federally

   protected rights.” Id. (citing Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1143 (9th

   Cir. 2012)).

   A.    The Allegations in the FAC Against the County

                  As to the County, Plaintiff’s FAC contains the following allegations:

                  50. Mr. GAL is aware the [KPD] has a long history of its
                  officers and agents using excessive force on detainees
                  and criminal suspects.

                  51. This long history of [KPD] of condoning its officers
                  and agents use of excessive force on detainees and
                  criminal suspects is reflected in the numerous lawsuits
                  filed against KPD’s officers for excessive force used
                  against suspects and detainees.
                                               6
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 7 of 11            PageID #: 181




              52. Upon information and believe (sic), [KPD] has a
              long standing (sic) policy or practice of allowing its
              officers and agents to abuse their authority over suspects
              and detainees.

              53. not rectified its long history of its officers and agents
              using excessive force on detainees and criminal suspects.

              54. Upon information and believe (sic), [KPD] has not
              rectified its long history of its officers and agents using
              excessive force on detainees and criminal suspects.

              55. Upon information and believe (sic), [KPD] has and
              continues to condone and allow its officers and agents to
              use excessive force on detainees and criminal suspects.

              56. Upon information and believe (sic), [KPD] has an
              official practice of condoning its officers and agents use
              excessive force on detainees and criminal suspects.

              57. Upon information and believe (sic), [KPD] has a
              longstanding practice or custom of condoning its officers
              and agents use of excessive force on detainees and
              criminal suspects.

              58. [KPD] failed to establish, enforce, direct, supervise,
              and control fair and reasonable policies, customs,
              practices, usages, and procedures to be used by a) their
              law enforcement agents; b) personnel responsible for
              processing and administering accusations of alleged
              misconduct; and 3) deputies, so that their edicts and/or
              acts represent the official policy of KPD.

              59. Instead, acting within such duty, KPD officials and
              agents, by the various acts of omission and commission
              cited herein fostered and encouraged an atmosphere of
              lawlessness, custom, practice of corruption, as well as,
              aggressive, abusive and assaultive behaviour (sic) and
                                            7
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 8 of 11              PageID #: 182




                procedures toward MR. GAL which from the period of
                MR. GAL’s detention and onward, represented the
                policy, practice, custom and procedure of KPD.

                60. KPD’s accusation, suspension, detention, unlawful
                search and seizure of MR. GAL was in furtherance of the
                unlawful practice, custom and procedure of the KPD.

                61. KPD failed to adequately train its officers including
                [Silva] and this inadequate training resulted in the
                violation of Mr. GAL’s constitutional rights.

   Id. at PageID #95-97; see also Def.’s Mot., ECF No. ECF No. 22-1 at PageID

   #126-127 (identifying the same allegations as the only relevant allegations against

   the County); see also Pl.’s Opp’n, ECF No. 25 at PageID #143 (same, noting that

   his FAC at paragraphs 50 through 61, allege a “longstanding custom of allowing

   and thereby condoning the use of excessive force by its officers”).

   B.    Plaintiff’s Allegations Against the County are Conclusory and Plaintiff
         Has Not Alleged Facts to State a Claim of § 1983 Monell Liability
                The County argues that the allegations against it are conclusory and

   formulaic, and do not adequately allege facts to assert a claim of Monell

   municipality liability against it. The court agrees. At most, Plaintiff identifies a

   singular factual assertion which he argues is sufficient to state a claim of Monell

   liability. That is, Plaintiff argues that his allegation that “numerous

   lawsuits . . . for the excessive use of force by [KPD] officers” reflect a

   “longstanding custom of allowing and thereby condoning the use of excessive

                                              8
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 9 of 11              PageID #: 183




   force by its officers.” Pl.’s Opp’n, ECF No.25 at PageID #143. These “numerous

   lawsuits” are also evidence of KPD’s failure to “adequately train[] its officers in

   the proper use of force.” Id. at PageID #145. This singular fact, however, is

   insufficient to state a claim of Monell liability.

                Plaintiff has not identified or articulated any specific custom or policy

   by the County that resulted in the alleged excessive force incurred by Plaintiff. See

   Flores v. City & Cty. of Honolulu, 2019 WL 5848058, at *3 (D. Haw. Nov. 7,

   2019) (plaintiff failed to “point[] to an express City policy or custom” and

   “references only one incident involving the use of excessive force: [his own]”);

   Nakakura v. City & Cty. of Honolulu, 2020 WL 1963786, at *3 (D. Haw. Apr. 23,

   2020) (plaintiff failed to “identify a specific policy or custom or allege how the

   same caused an officer to violate a constitutional right”); Raquinio v. City of

   Kailua Kona, 2019 WL 1300069, at *5 (D. Haw. Mar. 21, 2019) (allegations that

   policies of (1) “exhibiting deliberate indifference,” (2) “failing to exercise

   reasonable care in hiring its police officers” and (3) “inadequately supervising and

   training its police officers” are “vague, conclusory[,]” and “void of any facts” to

   state a claim of Monell liability).

                Alleging “[e]xcessive force” itself, without more, is merely a legal

   conclusion. It thus follows that alleging “numerous lawsuits” of “excessive force”

   is also conclusory—many different and various acts may constitute excessive
                                               9
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 10 of 11               PageID #:
                                    184



 force, and any customs or policies encouraging such acts could similarly be wide-

 ranging. Stated differently, alleging “numerous lawsuits” for “excessive force” is

 meaningless if Plaintiff does not identify a specific custom or policy, and/or

 identify “numerous lawsuits” with a similar use of alleged excessive force

 exhibited in those lawsuits to give rise to a reasonable inference of a specific

 custom or policy. Compare with Garcia v. City & Cty. of Honolulu, 2019 WL

 1982517, at *14 (D. Haw. May 3, 2019) (finding sufficient Plaintiff’s theory that

 “Honolulu’s alleged custom of mishandling domestic abuse complaints filed

 against [Honolulu Police Department] officers” along with “numerous allegations

 spanning a ten-year period . . . g[a]ve rise to a reasonable inference that . . . such a

 practice or custom exist[ed].”. Accordingly, Plaintiff’s allegations against the

 County fail because he has not alleged a specific deficient custom or policy that led

 to the allegedly excessive force he encountered.

              Similarly, Plaintiff’s allegation that these “numerous lawsuits” are

 evidence of KPD’s failure to “train its officers in the proper use of force” fails for

 the same reasons. He fails to identify a specific policy, and any deficiency in

 training officers of a policy. See Flores, 2019 WL 5848058, at *4 (plaintiff failed

 to “identif[y] any particular deficiency in the City’s training of its officers” and

 only “allege[d] in conclusory fashion that the City failed to train Officer Kirito”

 without any allegations as to the training program); Costales v. City & Cty. of
                                            10
Case 1:20-cv-00011-JMS-WRP Document 29 Filed 07/10/20 Page 11 of 11                 PageID #:
                                    185



 Honolulu, 2012 WL 4863786, at *5 (D. Haw. Oct. 12, 2012) (finding allegations

 that defendant county failed to “[a]ppoint, promote, train, and supervise,”

 “promulgate procedures and policies for the use of force that were consistent

 with . . . the [United States] Constitution,” and “permit[ted] the policy and custom

 of using unreasonable force to exist and to be followed by the Honolulu Police

 Department” were conclusory and “insufficient to establish a plausible basis for

 holding the County liable”).

               Therefore, and because amendment does not appear futile, Plaintiff’s

 § 1983 claim of excessive force against the County (Count I) is DISMISSED, with

 leave to amend.

                                   V. CONCLUSION

               For the foregoing reasons, the court GRANTS the County’s Motion to

 Dismiss as to Count I with leave to amend. If Plaintiff chooses to do so, his

 Second Amended Complaint is due no later than July 31, 2020.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, July 10, 2020.

                                          /s/ J. Michael Seabright
                                         J. Michael Seabright
                                         Chief United States District Judge



 Gal v. Cty. of Kauai, et al, Civ. No. 20-00011 JMS-WRP, Order Granting Defendant County of
 Kauai’s Motion to Dismiss Count I, With Leave to Amend, ECF No. 22

                                              11
